DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
Please note that any mention of line numbers of claims in this office action refers to the claim as it appears in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below in this office action.

The drawings of June 19, 2019 are hereby accepted as FORMAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Overall, independent claim 14 is indefinite and unclear as to what is claimed as the “calibration system for calibrating a light detection and ranging (LIDAR) device” (line 1) in that the body of the claim only positively recites the “calibration target …,” and fails to recite anything to make up the “system for calibrating.”
Overall, independent claim 14 is indefinite and unclear as to whether the “light detection and ranging (LIDAR) device” is positively recited.  The “LIDAR device” mentioned in claim 14 is calibrated by the “calibration system,” but it is not part of the claimed “calibration system.”
On lines 7-13 of claim 14, the claim language, “wherein the calibration target is positioned relative to the LIDAR device such that a transmitter of the LIDAR device is able to emit a respective light signal toward each reflective region of the calibration target and a detector of the LIDAR device is able to detect a reflection of each respective light signal from each reflective region of the calibration target, with each 87detected reflection having a different intensity and one or more detected reflections having an apparent range that differs from an actual range between the LIDAR device and the calibration target” is unclear as to what it means in context in describing the claimed “calibration system” in that it is functional language that is not presented in the claim as being performed by an recited structure.  For purposes of examination, it is presumed that the body of claim 14 only positively recites the “calibration target …”.
Each of dependent claims 15-19 is unclear, at least, in that it depends ultimately from unclear, independent claim 14.



Prior Art Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Barber et al (US 2014/0014829 A1), hereinafter Barber et al (‘829).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person with a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of returned wave systems.
The text of independent claim 14 is as follows:
“14. A calibration system for calibrating a light detection and ranging (LIDAR) device, the calibration system comprising: a calibration target having a surface with at least six reflective regions, wherein each reflective region has a different, known reflectivity, to provide a range of reflectivities that includes at least one reflectivity that is less than 10 percent and at least one reflectivity that is greater than 90 percent, and wherein the calibration target is positioned relative to the LIDAR device such that a transmitter of the LIDAR device is able to emit a respective light signal toward each reflective region of the calibration target and a detector of the LIDAR device is able to detect a reflection of each respective light signal from each reflective region of the calibration target, with each 87detected reflection having a different intensity and one or more detected reflections having an apparent range that differs from an actual range between the LIDAR device and the calibration target.”
Looking, first, to independent claim 14, lines 1-2 of the claim (i.e., the preamble) state that the claim is directed to claiming, “A calibration system for calibrating a light detection and ranging (LIDAR) device …”, which is substantially-met in that Barber et al (‘829) discloses an apparatus for calibrating an “active millimeter wave imaging system,” noting, for example, paragraph [0007] at lines 1-6, and, paragraph [0025] at lines 1-8, except that the device being calibrated is in a different wavelength range of light, millimeter waves as opposed to frequencies used in LIDAR (visible and near infrared).  In that an “active millimeter wave imaging system” and a LIDAR are both returned-wave systems, but each uses a different wavelength of light, it would have been obvious to one of ordinary skill-in-the-art that any device in one wavelength range of light could be used in other wavelength ranges of light.  Further, it would have been obvious to one of ordinary skill-in-the-art to try to use the Barber et al (‘829) device with LIDAR systems, there being a reasonable expectation of success in that both systems are returned wave systems using different wavelengths of light.
The claim 14, “calibration target having a surface with at least six reflective regions” (line 3) is met by the “contrast phantom” disclosed in Barber et al (‘829) as applied above, noting, for example, paragraph [0032] at lines 1-6 (noting especially: “six different sections … of varying reflectivities”), and page 4, right column at lines 2-5.
As for lines 4-6 of independent claim 14, the claim limitations, “wherein each reflective region has a different, known reflectivity, to provide a range of reflectivities that includes at least one reflectivity that is less than 10 percent and at least one reflectivity that is greater than 90 percent” are met by Barber et al (‘829) as applied above, noting, for example, paragraph [0007] at lines 1-8.
With respect to the claim limitations of lines 7-13 of claim 14, these are met by Barber et al (‘829) as applied above in that the disclosed calibration in Barber et al (‘829) as applied above would involve the “transmitter” of the LIDAR in Barber et al (‘829) as applied above transmitting a “respective light signal” toward each of the reflective regions of the “contrast phantom,” and detecting each of the reflected signals returned by the reflective regions of the “contrast phantom,” where each of these reflected signals would have “a different intensity” in that the reflectivities of each of reflective regions is different.  It would have been obvious to one of ordinary skill-in-the-art that in any LIDAR device under test with the Barber et al (‘829) device that uses the intensity of the reflected signal to measure distance of the target that the apparent range for each of the reflective regions in Barber et al (‘829) with different reflectivities would yield “an apparent range” that differs from the actual range.
 In that each and every claimed feature in independent claim 14 is plainly present in Barber et al (‘829) as applied above, independent claim 14 is obvious over Barber et al (‘829) as applied above.
As for the further limitations of dependent claim 15, the limitation “wherein a first region of the calibration target comprises a retroreflective material that has a first reflectivity” (lines 2-3) is met by Barber et al (‘829) as applied above to independent claim 14, and the limitation is met by Barber et al (‘829) by any one of the sections of the “contrast phantom” with a reflectivity that is greater than zero, noting, for example, paragraph [0007] at lines 1-8.
The claim 15 limitation, “wherein a second region of the calibration target comprises an optically transparent material that has a second reflectivity, and wherein the second reflectivity is different from the first reflectivity” (lines 4-6) is met by any section of the “contrast phantom” in Barber et al (‘829) as applied above to claim 14 where the reflectivity is zero or substantially zero, noting, for example, paragraph [0007] at lines 1-10 (noting especially that “air” is given as a material with zero reflectivity, which is synonymous with being transparent).
Since the limitations of dependent claim 15 are met by Barber et al (‘829) as applied above to independent claim 14, independent claim 15 is obvious over Barber et al (‘829) as applied above to claim 14.
As for the further limitations of dependent claim 16, in that Barber et al (‘829) plainly discloses that the different reflective regions of the “contrast phantom” can have different sizes, heights, and dimensions (e.g., paragraph [0034] at lines 20-31; page 5, left column at lines 20-25), further limitations in dependent claim 16 as to “size” is met by Barber et al (‘829) as applied above to claims 14 and 15.  Regarding the further limitations in dependent claim 16 as to “shape,” it would have been obvious to one of ordinary skill-in-the-art from the general disclosure in Barber et al (‘829) that “dimensions” of the different reflective sections can vary (page 5, left column at lines 20-25) that “shape” could likewise be varied in arriving at different reflectivity values for the different reflective areas in Barber et al (‘829) as a simpler alternative to varying materials of different sections.
The further limitations of dependent claim 17 are met by Barber et al (‘829) as applied above to claims 14 and 15 in that the different reflective sections of the “contrast phantom” have reflectivities that “incrementally increase in discrete steps” (paragraph [0007] at lines 4-5) and that the different sections have “varying reflectivities” (paragraph [0032] at lines 5-6; page 4, right column at lines 4-5).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Barber et al (‘829) in view of Bauerle (US 5,294,935), hereinafter Bauerle (‘935).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person with a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of returned wave systems.
Looking, first, to the further limitations of dependent claim 19, these are not disclosed in Barber et al (‘829) as applied above to independent claim 14.  However, Bauerle (‘935) teaches the mounting of the calibration target on a “plate 15” (e.g., column 2, lines 38-41) for “precise linear movement” (column 2, lines 43-44) and teaches movement of the calibration target from “side to side” (column 2, lines 54-55) for “head-on” alignment with the radar antenna (column 2, lines 5-8).  From these general teachings of Bauerle (‘935), it would have been obvious to one of ordinary skill-in-the-art to supply the claim 19 rotating (i.e. side-to-side motion) and translation (i.e., linear movement) on a plate for the advantage of precise phase calibration and alignment (column 2, lines 5-8).  It would have further been obvious to one of ordinary skill-in-the-art to provide the claim 19 tilting in the plate arrangement to optimize the alignment of the radar antenna with the calibration target to optimize the calibration.  In that each and every claimed feature in claim 19 is met by the applied combination of Barber et al (‘829) in view of Bauerle (‘935) as set forth above, dependent claim 19 is obvious over the applied combination as set forth above.
Now, looking to the further limitations of dependent claim 18, in that Bauerle (‘935) teaches that the linear motion and the side to side motion of the calibration target are necessary to achieve precise radar phase calibration (column 2, lines 5-8), it would have been obvious to one of ordinary skill-in-the-art that the provision of the plate with the movements of tilting, rotating, and translating could by symmetry be applied to the LIDAR device under test as an alternative that would be obvious to try with a reasonable expectation of success, since if A and B are to be aligned, A could be aligned with B, or, equivalently, B could be aligned with A.  This is essentially a choice as to which device defines the frame of reference.

Allowable Claims
Claims 1-13 and 20-21 are allowable over the prior art of record.
The text of independent claim 1 is as follows:
“1. A method comprising: emitting, from a transmitter of a light detection and ranging (LIDAR) device, a first light signal toward a first region of a calibration target having a first reflectivity; detecting, by a detector of the LIDAR device, a reflection of the first light signal from the first region of the calibration target, wherein the detected reflection of the first light signal has a first intensity; emitting, from the transmitter of the LIDAR device, a second light signal toward a second region of the calibration target having a second reflectivity; detecting, by the detector of the LIDAR device, a reflection of the second light signal from the second region of the calibration target, wherein the detected reflection of the second light signal has a second intensity, and wherein the second intensity is different than the first intensity; determining a first apparent range between the LIDAR device and the calibration target based on the detected reflection of the first light signal; determining a second apparent range between the LIDAR device and the calibration target based on the detected reflection of the second light signal, wherein the second apparent range is different than the first apparent range; and generating walk-error calibration data for the detector based on the first apparent range, the second apparent range, the first intensity, the second intensity, and an actual range between the LIDAR device and the calibration target.”  (Bold added).
None of the prior art of record discloses in combination the claimed features in bold above in independent claim 1, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 2-13 depends ultimately from allowable, independent claim 1, each of dependent claims 2-13 is allowable for, at least, the reasons for which independent claim 1 is allowable.
The text of independent claim 20 is as follows:
“20. A method comprising: generating respective walk-error calibration data for each of a plurality of transmitter and detector pairs in a light detection and ranging (LIDAR) device by: emitting a first light signal from the transmitter; detecting, by the detector, a reflection of the first light signal from a first region of a calibration target having a first reflectivity, wherein the detected reflection of the first light signal has a first intensity; determining a first apparent range between the LIDAR device and the calibration target based on the detected reflection of the first light signal; emitting a second light signal from the transmitter; and detecting, by the detector, a reflection of the second light signal from a second region of the calibration target having a second reflectivity, wherein the detected reflection of the second light signal has a second intensity, and wherein the second intensity is different than the first intensity; determining a second apparent range between the LIDAR device and the calibration target based on the detected reflection of the second light signal, wherein the second apparent range is different than the first apparent range; and generating walk-error calibration data based on the first apparent range, the second apparent range, the first intensity, the second intensity, and an actual range 89between the LIDAR device and the calibration target; and adjusting the respective walk-error calibration data for each of the plurality of transmitter and detector pairs by: emitting recalibration light signals from each transmitter in the LIDAR device, wherein the recalibration light signals are each directed at a single object within an environment of the LIDAR device; detecting, by each of the detectors, reflections of the recalibration light signals from the single object within the environment, wherein each of the reflections has a respective intensity; determining, based on the walk-error calibration data for each respective transmitter and detector pair and the respective intensities for each of the detected reflections of the recalibration light signals, respective compensated ranges to the single object within the environment for each of the transmitter and detector pairs; and modifying one or more of the respective walk-error calibration data based on the compensated ranges and the walk-error calibration data.”  (Bold added).
None of the prior art of record discloses in combination the claimed features in bold above in independent claim 20, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
The text of independent claim 21 is as follows:
“21. A method comprising: emitting, from a light emitter, a first light signal having a first intensity; attenuating, using a variable attenuator, the first light signal to a second intensity; detecting, by a detector of a light detection and ranging (LIDAR) device, the first light signal at the second intensity; capturing a first output from an analog-to-digital converter (ADC) associated with the detector of the LIDAR device based on the detected first light signal at the second intensity;  90emitting, from the light emitter, a second light signal having the first intensity; attenuating, using the variable attenuator, the second light signal to a third intensity, wherein the third intensity is different from the second intensity; detecting, by the detector of the LIDAR device, the second light signal at the third intensity; capturing a second output from the ADC associated with the detector of the LIDAR device based on the detected second light signal at the third intensity; and generating intensity calibration data for the detector based on the second intensity, the first output from the ADC, the third intensity, and the second output from the ADC.”  (Bold added).
None of the prior art of record discloses in combination the claimed features in bold above in independent claim 21, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iribe (‘861) is of general interest for items 25 and 26 in drawing Figure 1; however, this patent teaches away from the invention of this application due, at least, to the testing being done, “without using radiation” (column 1, lines 10-12).
Hukkeri et al (‘709) is of general interest for the disclosure in paragraph [0024] at lines 7-15.
Uffenkamp et al (‘228) is of general interest for the Figure 11 and the disclosure relating to Figure 11.
Russell et al (‘985) is of general interest for the disclosure at column 16, lines 28-45.
Coogan et al (‘899) is of general interest for Figure 2 and the disclosure relating to Figure 2.
Tatipamula et al (‘490) is of general interest for the disclosure relating to the calibration of a LIDAR device.
Onoe (‘249) is of general interest for the disclosure of an arrangement of plates with controllable reflectivity.
Watts (‘815) is of general interest for the disclosure of a reflective surface with reflective cells of different geometries.
Kalt (‘997) if of general interest for the disclosure relating to variable reflectivity in connection with Figure 1.
Buse et al (‘265) is of general interest for the simulator array.
Barber (‘311) is of general interest for the disclosure relating to contrast phantoms.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648